Title: From George Washington to Jonathan Boucher, 31 July 1768
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir,
Mount Vernon July 31st 1768

Your favor of the 15th Inst. covering Master Custis’s Letter to his Mother came to hand a few days after date.—In looking over the Books I find Cicero: De Officies and send it, as also his own Grammer which he forgot—a Livy I cannot find.—If the pain which he complained of in his stomach should return, with any other Symptoms of worms, it might be very proper for Doctr. Mercer to prescribe something to remove them, in the meantime we are much obligd to you for your own care of him, in the last complaint.
We should be very glad to hear how he is reconciled to an absence from home, unusual to him ’til now, and if there is any thing you may have discovered he wants, which we did not recollect at the time of his departure from hence; that it may provided and sent accordingly—two pair of sheets he already has with him, which I forgot to mention when I had the pleasure of seeing you last and as you were obliging enough to inform me of a bed or two belonging to some of your late Pupils which might be bought, I have not looked out for one since being very willing to pay for any of them for his use.—
It has been a matter of some concern to me since I parted with you least you should conceive that by asking your particular care of, and attention to Master Custis, I meant to bespeak any peculiar Indulgence, or partiality in respect to his manner of living—this was by no means my intention; on the contrary, as he is healthy, and of a good constitution, I rather wished that he might lead a life of as little Indulgence and dissipation as should be thoght necessary to relax, and keep his spirits in their full strength and vigour; hoping that by having him more immediately under your own eye, he might be benefitted by the influence of yr. example, & restrain’d from the practice of those follies & vices which youth, & inexperience, are but too naturally led into the commission of, as he is now advancing into a fit time of life to imbibe the strongest Impressions of good or evil: but herein I may have ask’d too much—the sollicitude of every Parent havg prompted them, I suppose, to make the same request, and therefore I beg yr. excuse for the trouble I have given you on this head.

Your Letter to the Revd. Mr. Addison was committed to the care of Doctr. Rumney the day after I came home, who told me he could contrive it to Oxon Hill immediably from whence I suppose it could not fail of a ready passage, otherwise I should have sent a special messenger with it myself—With very great esteem I am Revd Sir Yr. Most Hble Servt.

Go. Washington

